Citation Nr: 1534827	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-34 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an a psychiatric disability to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to April 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an March 2013 rating decision by the Louisville, Kentucky RO.  In a March 2015 Appellant's Brief the Veteran waived agency of original jurisdiction (AOJ) review of evidence submitted subsequent to certification of the appeal to the Board.

In July 2012 the Veteran filed a claim seeking service connection for PTSD.  The record shows an a diagnosis of another disability (depressive order); under governing caselaw (Clemons v. Shinseki, 23 Vet. App. 1 (2009)) the issue has been expanded, developed, and considered to encompass the other psychiatric disability shown.  

The issue of entitlement to service connection for bilateral hearing loss is  REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  There is no credible corroborating evidence of a stressor event in service, and the preponderance of the evidence is against a finding that the veteran has a diagnosis of PTSD (including as due to a fear of hostile activity)..

2.  A chronic acquired psychiatric disability was not manifested in service, and the preponderance of the evidence is against a finding that the depressive disorder diagnosed is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in July 2012 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in January 2013.  As discussed below, the examination report is adequate for rating purposes.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

It is not shown or alleged that the Veteran engaged in combat with the enemy.  When the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor, but must be corroborated by credible supporting evidence [unless the stressor is a fear of hostile activity, in which case the Veteran's own statement may be sufficient to corroborate the stressor, if consistent with the circumstances of his service] .  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If a fair preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran contends he has a psychiatric disability that began in service in 1966.  His STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  In his April 1967 separation examination report of medical history he reported having no frequent trouble sleeping or terrifying nightmares, no depression or excessive worry, or nervous trouble of any sort.  Separation examination psychiatric clinical evaluation was normal.

In September 2006, October 2007, and September 2008 the Veteran had negative depression screenings (by VA).  A February 2010 VA primary care nursing note shows he denied having feelings of depression and hopelessness.  In January 2011 he again had a negative VA screening for depression.  In July 2011 he had a negative VA screening for PTSD.  A July 2012 VA outpatient treatment report notes the Veteran reported symptoms of PTSD and requested a mental health clinic appointment.  He denied suicidal or homicidal ideation.  The assessment was PTSD; a mental health clinic evaluation was recommended.  That month he was referred to a VA mental health clinic for evaluation of symptoms of depression and anxiety.  

In a July 2012 statement the Veteran noted he served in Vietnam with the 188th Ord. Company.  His military occupation specialty was ammo storage specialist.  He stated that he was stationed at Pleiku and frequently came under attack by enemy mortar and rockets and small gun fire.  His ammo dump at Pleiku was hit several times by mortar attacks.  

An August 2012 VA mental health outpatient report notes the Veteran reported he served in munitions and deployed to Vietnam for 12 months in 1966-1967.  He reported he saw a buddy die in front of him when his station was attacked and mortared.  He stated that when he came home he had frequent nightmares; which were now sporadic.  He related that he was married for 28 years when his wife died; he then remarried.  He had problems in both marriages.  He took Paxil, which helped, but made him nauseated.  He also took trazodone.  He slept about 3 hours then awoke.  He denied suicidal and homicidal ideation and audio/visual hallucinations. 

An October 2012 VA mental health outpatient report notes the Veteran reported he continued to experience variable sleep; he "jumps a lot" especially when sleeping.  He did not have a change in energy, but continued to experience nightmares.  He was depressed at times, isolated himself and did not socialize a lot.  He reported a history of passive death wishes and reported that his last such thought was several weeks ago.  He denied suicidal and homicidal ideations.  He indicated he likes to get outside and see his family in Ohio, and watch war movies and westerns on television.  He reported that some symptoms seem to be worse after watching certain things on television, and he seems to be "taking things more serious the older he gets."  The assessment was depression.

A December 2012 VA mental health outpatient report notes the Veteran was seen for major depression.  He reported he had a good holiday.  He reported his sleep was still not good at night but okay during the day.  He wanted to take a break from therapy and just wanted to be seen for medication.  The assessment was depression.
On January 2013 VA PTSD examination, the Veteran reported having frequent depressed mood for "a long time."  He estimated that he slept 6 hours nightly, but awakes frequently.  He stated that he jumps when asleep and when awake (examiner noted that the Veteran appeared to be describing a "tic" rather than a startle reaction).  He stated that he tires easily (which he attributes to age).  He reported having little motivation for activities.  He isolated himself socially, but denied having difficulty getting along with others.  He disliked big crowds (attributed to some social anxiety).  He reported that he can get "mad real quick."  He had some concentration and memory difficulty.  He did not have any current suicidal or homicidal ideation, although he had entertained passive thoughts of death.  He reported some social anxiety.  He had some rigidity about schedule (and did not like it when his wife made him late).  He denied other anxiety issues.  (The examiner noted that the Veteran did not appear to meet the criteria for an anxiety disorder.).  He stated that he has "pretty good" relationships with family members, including his wife.  He and his wife may have some arguments, but generally they do well.  He attends church weekly.  He spends most of his time sitting around in the winter, but is more active in the summer.  He maintains his property, reads a little, watches television, and goes out with his wife once weekly.  He denied having any discipline/adjustment or psychiatric problems during service.  After service, he worked for a truck component manufacturing plant for 37 and a half years.  He retired from that job due to eligibility.  He did not report re-experiencing symptoms that could be linked to a specific stressor.  PTSD was not diagnosed; the diagnosis was depressive disorder, not otherwise specified.  The examiner noted that there was no evidence suggesting a link between the Veteran's current depression and military service.  He opined that it is less likely than not that current depression was caused by a stressor in service or due to a fear of hostile military or terrorist activity or other aspects of military service.  

A March 2013 VA mental health outpatient clinic report, notes the Veteran was receiving treatment for major depression.  He stated that he did not want "to drop the pill for mood."  He stated "It makes me drowsy during the day.  I don't want to take anything right now.  I am doing o.k. I got turned down on my claim."  In May 2013 he was seen at a VA mental health outpatient clinic and reported he was not taking any medicine at that time.  He stated, "It didn't matter that I quit taking the Paxil about a week ago.  I really can't tell any difference with my mood and stuff."

In his November 2013 substantive appeal, the Veteran noted that his "problems" escalated after his discharge from service.  He stated he has flashbacks of being under fire, which causes him to have "dreams of the happenings."

It is not in dispute that the Veteran has a psychiatric diagnosis of depression.  However, a psychiatric disability was not manifested in service; his STRs are silent for complaints, findings, treatment or diagnosis of a psychiatric disability.  On service separation examination he denied frequent trouble sleeping, terrifying nightmares, depression, excessive worry, or nervous trouble of any sort, and psychiatric clinical evaluation was normal.  The earliest postservice documentation of psychiatric complaints/treatment is in 2012 VA treatment records; the Veteran has not identified any earlier postservice evaluations or treatment for psychiatric complaints.  Consequently, service connection for a psychiatric disability on the basis that a chronic acquired psychiatric disability became manifest in service and persisted is not warranted. 

Addressing the diagnoses alleged and shown, the Board notes initially that there is no credible corroborating evidence of the specific stressor event he has reported (seeing a buddy killed by a mortar fragment right in front of him); he has not provided sufficient identifying information to allow VA to pursue verification of such event.  And while it may reasonably be conceded that the circumstances of his service were consistent with a fear of hostile activity, he does not have a diagnosis of PTSD based on such stressor.  See January 2013 VA examination report.  In fact, there has been no confirmed diagnosis of PTSD.   While such diagnosis was tentatively assigned when the Veteran presented on an outpatient basis in July 2012, upon referral for mental health evaluation the diagnosis of PTSD was note confirmed.  VA examiners have indicated he has not presented the constellation of symptoms that establish such diagnosis, and in particular re-experiencing of a specific stressor event.  Accordingly, service connection for the diagnosis of PTSD is not warranted. 

Regarding the diagnosis that is shown (of a depressive disorder/major depression), as was previously noted such disorder was not manifested in service.  Notably, in history provided on service separation he denied depression; psychiatric clinical evaluation at the time was normal; and there is no documentation of depression postservice through decades following service.

Furthermore, no medical provider (e.g., VA mental health treatment-provider) has related the Veteran's depression to his service/an event(s) therein.  The January 2013 VA psychiatric examiner expressly indicated that there was no evidence linking the depression to service.   

What remains then is the Veteran's own statements alleging he has PTSD and relating his current psychiatric disability to service.  While he may be competent to observe that he has had psychiatric manifestations, the diagnosis of a psychiatric disability and etiology of a diagnosed psychiatric disability are complex medical questions, requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  Consequently, his opinions in these matters have no probative value.  

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD related to his service, and also against a finding that his diagnosed depressive disorder is related to his service.   Accordingly, service connection for a psychiatric disability, to include PTSD and depressive disorder, is not warranted.


ORDER

Service connection for a psychiatric disorder, to include PTSD and depressive disorder, is denied.



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claim of service connection for bilateral hearing loss.  

On January 2013 VA audiological evaluation, bilateral hearing loss was diagnosed.  The examiner opined the Veteran's hearing loss was less likely as not caused by or a result of military service, in essence, because his service treatment records do not show he complained of hearing loss in service and his hearing was within normal limits on separation examination.  The examiner's opinion is inadequate because it did not address the possibility of delayed onset hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, another examination to secure an adequate medical opinion is necessary.  [Notably, service department audiometry prior to October 31, 1967, is reported in American Standards Association (ASA) units that must be converted to the current International Standard Organization (ISO) units for comparison purposes.]

The case is REMANDED for the following action:

1.  The AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's exposure to hazardous levels of noise in service is not in dispute and that his audiometry in service is reported in ASA units requiring conversion to the current ISO units for comparison purposes.  Upon review of the record and interview and examination of the Veteran the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his service/exposure to loud noise therein?  

The examiner must explain the rationale for the opinion, with citation to supporting clinical data, as indicated.  It is requested that the rationale for the opinion include some discussion regarding whether the Veteran has a delayed onset hearing loss.  If it is determined that the hearing loss is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

2.  The AOJ should then review the entire record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


